DETAILED ACTION

Status of Claims

This action is in reply to the amendments filed on 23 December 2020.
Claims 1, 5, 11, 15 & 20 have been amended.
Claims 2-4, 12-14 have been cancelled.
Claims 10 & 19 have been previously canceled.
Claims 1, 5-9, 11, 15-18 & 20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner respectfully rescinds the 35 U.S.C. 101 rejection in view of the claimed amendments and arguments on page 13 & 14.


Response to Arguments
Applicant’s arguments, filed 12 March 2020, with respect to the rejection(s) of claim(s) 1, 5-9, 11, 15-18 & 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moon et al. US 2014/0058941 A1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 11, 15-18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al. (US 2015/0371226), hereafter Hurley in view of Sharma (US 2016/0088449 and in further view of Moon et al. US 2014/0058941 A1, hereafter Moon.
As per claim 1,
Hurley teaches:
a payment switching performed by a first terminal, (Abstract) method, comprising:
wherein the plurality of payment modes are provided by a payment application, and the payment application is a native application installed in the first terminal (para. 0050);
displaying, on the screen of the first terminal, a display interface of virtual
cards after receiving interface displaying instruction by the first terminal (para. 0024) Financial institution subsystem 350 may include a payment network subsystem 360 (e.g., a payment card association or a credit card association) and/or an issuing bank subsystem … Each specific credential applet of NFC component 120 may be associated with a specific payment card that may be electronically linked to an account or accounts of a particular user at financial institution subsystem 350. Various types of payment cards are suitable, including credit cards, debit cards, charge cards, stored-value cards, fleet cards, gift cards, transit cards, and the like, at least some of which may be reloadable. [0018] the electronic device may determine and display a current balance of at least one reloadable commerce credential on the secure element that is associated with the authenticated user (e.g., via a user interface of the online resource) for enabling the user to select the reloadable account for adjusting its balance. In response to user selection of such a credential management option, the electronic device may access validation data of the selected reloadable credential [0046] the electronic device may determine and display a current balance of at least one reloadable
commerce credential on the secure element that is associated with the authenticated user (e.g., via a user interface of the online resource) for enabling
the user to select the reloadable account for adjusting its balance. In response to
user selection of such a credential management option, the electronic device may access validation data of the selected reloadable credential credentials of secure element), 
displaying a first payment mode and a second payment mode via the display interface of the virtual cards (credential applets [0022, 0038, 0041 0069, 0074]), 
wherein one of the first payment mode and the second payment mode is a currently selected payment mode and is displayed to be highlighted (current running application [0049 0064]);
detecting a payment switching operation on the display interface; determining a target payment mode from the first payment mode and the second payment mode according to the detected payment switching operation and switching from the currently selected payment mode to the target payment mode (credential applets is selected, see at least [0046 0114] [Figure 4, elements 182 and 183]); and
Hurley does not explicitly teach the remaining claim limits. However, Sharma teaches the following:
the first payment mode being a flash payment based on near field communication (NFC), and the second payment mode being a third-party payment mode based on quick response (QR) code (Para. 0031 0034 0043).
It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Sharma with that of Hurley since the combination provides the advantage that the user may not need to navigate through and select the desired protocol. This is because the user can simply move their mobile device in a predetermined manner associated with the protocol to be utilized. Upon confirming at a threshold level of confidence that a detected motion is associated with a communication mode, the mobile device can communicate with a receiver device using the corresponding protocol without further input from the user. Moreover, irrespective of whether an application is first opened by the user, embodiments can provide a solution to existing scenarios where different communication modes require that the user open different applications corresponding to each mode. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Hurley & Sharma does not disclose the following, however Moon does:
generating a plurality of lists of virtual cards for a plurality of payment modes, each list of virtual cards supporting a respective one of the payment modes (para. 0029, 0030 & 0031);
triggering an interface displaying instruction after detecting a designated operation on a hardware component of the first terminal under a state that a screen of the first terminal is locked (para. 0029, 0030 & 0031):
displaying a list of virtual cards from the plurality of lists of virtual cards generated for the plurality of payment modes, the displayed list of virtual cards supporting the target payment mode (para. 0029, 0030 & 0031);
performing a payment based on the list of virtual cards supporting the target payment mode (para. 0032 & 0033);
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Moon with the technique of Hurley & Sharma because it is an easy and convenient way of providing credit card images on the lock screen.  Therefore, the design incentives of increased ease and convenience provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  

As per claim 5,
Hurley teaches the method according to claim 1, wherein a designated operation on the hardware component of the first terminal includes at least one of: a clicking operation, consecutive clicking operations, or a long pressing operation on a preset physical button of the first terminal; a preset operation on the screen of the first terminal; or a preset operation on a fingerprint identifying module of the first terminal (click [0099]).


As per claim 6,
Hurley teaches the method according to claim 1, wherein the display interface of the virtual cards displays a first list of the virtual cards supporting a first payment mode when the first payment mode is selected, wherein the first list of the virtual cards represents bank cards supporting the first payment mode (listing of reloadable credential [0050]).

As per claim 7,
Hurley teaches the method according to claim 6, wherein the display interface of the virtual cards displays a second list of the virtual cards supporting a second payment mode when the second payment mode is selected, wherein the second list of the virtual cards represents account information supporting the second payment mode (listing of reloadable credential "A" of applet 153a and reloadable credential "B" of applet 153b, [0050]).

As per claim 8,
Hurley teaches the method according to claim 7, wherein the payment switching operation is a left or right swiping operation on the display interface of the virtual cards; or the payment switching operation is a triggering operation on one of the first and second lists of the virtual cards on the display interface (swiping [0124]).


As per claim 9,
Hurley teaches 
the method according to claim 7, wherein when the target payment mode is the second payment mode, performing the payment based on the target payment mode includes: displaying a payment graphic logo after receiving a first payment instruction ([Figure 4, elements 182 and 183]); and
 scanning the payment graphic logo by a second terminal to complete the payment, wherein the payment graphic logo is configured to indicate account information supporting the second payment mode ([0094 0116]); or 
scanning a receiving graphic logo and acquiring receiving account information to complete the payment according to the account information supporting the second payment mode and the receiving account information ([0108]); or 
reading payment account information from a designated storage region after receiving a second payment instruction and sending the payment account information to the second terminal by an NFC module of the first terminal to complete the payment, wherein the payment account information is generated by a server according to the account information supporting the second payment mode (make a payment [0030] third party [0031-0036 0043 0046 0060 0079]).



As per claim 11, Hurley teaches a device ([Title] [Abstract])
The limits of this claim are rejected using the same prior art and rationale as
previously addressed in Claim 1.

As per claim 15,
The limits of this claim are rejected using the same prior art and rationale as
previously addressed in Claim 5.

As per claim 16,
The limits of this claim are rejected using the same prior art and rationale as
previously addressed in Claim 6.

As per claim 17,
The limits of this claim are rejected using the same prior art and rationale as
previously addressed in Claim 7.

As per claim 18,
The limits of this claim are rejected using the same prior art and rationale as
previously addressed in Claim 9.


As per claim 20, Hurley teaches a non-transitory computer-readable storage
medium having instructions stored therein ([0091])
The limits of this claim are rejected using the same prior art and rationale as
previously addressed in Claim 1.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bak et al. [US 2013/0060687 A1] discloses the selection of the financial institution may be configured to be performed when the mobile terminal is in the locked mode. The terminal user may touch and drag the unlock icon toward in the direction indicator for the unlocking and the selection of a desired financial institution (e.g., MASTER card). See Fig. 13-14.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619